Citation Nr: 0022963	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a claim of entitlement to service connection for a 
left knee disorder is well grounded.


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to May 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claim.


FINDING OF FACT

The appellant's claim for service connection for a left knee 
disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that she was 
first seen for left knee pain in January 1996, at which time 
her symptoms were attributed to "overuse."  A June 1997 
treatment report shows a diagnosis of left patellofemoral 
syndrome.  The veteran was continually followed for left knee 
problems until her discharge in May 1998.  She was issued a 
permanent physical profile in September 1997.  An April 1998 
separation examination report shows the veteran had left knee 
crepitus, tenderness to palpation with patellar stress, and a 
positive Lachman's sign (anterior ligament instability).  

Following the filing of her claim in May 1998, the veteran 
underwent a June 1998 VA joints examination.  Subjective 
complaints included burning left knee patellar pain following 
running and climbing stairs.  The veteran stated that while 
in service she was followed conservatively for her condition 
and had never been examined by an orthopedic doctor.  
Physical examination results were reported by the examiner as 
follows:

No bony abnormalities.  There is no heat, 
no effusion.  There is no Baker's cyst.  
There is a negative McMurray's, negative 
drawer sign.  Range of motion has flexion 
to approximately 130 degrees.  Extends to 
neutral or zero degrees.  Again is 
stable.

A recent x-ray examination of the left knee was noted to be 
unremarkable and the examiner rendered the following 
diagnosis:  "Unremarkable physical and radiologic exam of 
the knee."

In her May 1999 substantive appeal, the veteran asserts that 
her left knee condition worsened in the year following the 
filing of her claim.  She contends that walking triggers 
constant pain and that her gait is affected; some days the 
pain spreads to her left hip and sharp pain radiates through 
the left side of her lower back.  


Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's claim is well grounded.  Left knee 
patellofemoral syndrome was diagnosed just prior to her 
separation from service, and there were abnormal findings of 
the left knee on separation examination in April 1998.  
Considering that the veteran filed a disability claim for a 
left knee condition in May 1998, the month she was separated 
from service, the Board finds that the in-service diagnosis 
of left knee patellofemoral syndrome shortly before her 
separation from service and the abnormal findings of the left 
knee on separation examination in April 1998 provide evidence 
of both a current left knee condition and a relationship to 
service.  Cf. Hampton v. Gober, 10 Vet. App. 481 (1997) 
(where veteran filed disability claim one month after 
service, diagnosis of a disorder during the separation 
examination provides evidence of both a current condition and 
a relationship to service).  The appellant has continuously 
complained of left knee symptomatology since her discharge 
from service.  Although no medical professional has expressly 
rendered a nexus opinion, there is certainly enough evidence 
to render this claim plausible, and it is therefore well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for a left 
knee disorder is well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
left knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

While the veteran has presented evidence sufficient to well 
ground her claim, additional development is necessary before 
the Board can render a decision on the merits.  Specifically, 
the Board notes the June 1998 VA joints examination report, 
wherein the examiner did not diagnose a left knee disability.  
This non-diagnosis is in conflict with the findings related 
in the veteran's April 1998 separation examination, conducted 
only two months prior.  For this reason, the Board finds 
another VA joints examination is necessary to resolve this 
issue.

Further, in her May 1999 substantive appeal the veteran 
requested that she be scheduled for a personal hearing before 
a traveling member of the Board.  She was scheduled for such 
a hearing on March 15, 2000.  She did not report for the 
hearing; however, it appears that the notification letter 
concerning the hearing was mailed to her at an incorrect 
street address.  The letter was not returned as undeliverable 
by the postal service, and it is unclear as to whether the 
veteran had actual notice of the hearing.  Accordingly, the 
RO should request that she clarify whether or not she still 
wants a hearing and take any appropriate action on remand.

Accordingly, this case is REMANDED for the following 
development:

1.  Ask the veteran to clarify whether or 
not she still wants a hearing before a 
traveling member of the Board.  If so, 
schedule her for an appropriate hearing 
before a member of the Board in accordance 
with applicable law.
  
2.  Request that the veteran provide the 
names and addresses of all health care 
providers who have afforded her treatment 
for any left knee disability since her 
separation from active service, and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file (including any 
Army Reserve medical records).

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c).

3.  Following receipt of any and all such 
records, the RO should afford the veteran an 
appropriate VA examination. The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner, including x-rays if indicated, 
are to be performed. 
  
Based on the medical documentation on file, 
the examiner should determine whether the 
veteran suffers from a current left knee 
disorder, and if so, provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any such disability.  If no left knee 
disorder is found, the examiner should so 
state.  

The examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that any current left disorder 
is related to any injury or disease in 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations, and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  

6.  If any benefit sought remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

